Citation Nr: 0800265	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to January 
1958 and from February 1961 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
current PTSD is of service origin.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection - PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 20002 
& Supp. 2007); 38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 
10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.304(f) (2007); Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of his alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2007).

Factual Background

The service treatment records are negative for any 
complaints, treatment, or diagnosis of psychiatric symptoms.  
The veteran's personnel records are negative for medal, 
badges, or citations which denote participation in combat.  
These records confirm that he the veteran was stationed in 
Japan from 1964 to 1966.  

In an August 2001 statement, the veteran reported that he 
served as a crew member with VR-21 Detachment aboard cargo 
planes that were stationed in Japan from 1964 to 1966, and 
that they flew mail, high priority parts, and people.  He 
said that he flew Americans killed in action from Saigon, Tan 
Son Nhut, Cam Ranh Bay, and Yankee Stations to Clark Air 
Force Base in the Philippines throughout this period.  

In a Vet Center Intake from November 2001, the veteran 
reported that he was assigned to VR- 21 Detachment at Atsugi, 
Japan, and traveled to Vietnam from August 1964 to February 
1966 on temporary additional duty (TAD) on cargo planes.  He 
reported that he picked up mail and casualties of combat to 
be transported to Clark Air Force Base in the Philippines.  
He claimed responsibility for loading the bodies and securing 
them in the aircraft in the litters.  He ate box lunches in 
the rear of the aircraft where the bodies were and sometimes 
had to tighten the straps on the body bags in the litters.  
The crew consisted of two pilots and the veteran.  The 
veteran said that these TAD assignments occurred every 3 to 4 
months and lasted 30 days each time.  

During the 30 day assignments, the veteran and the crew flew 
every other day to make the run to Vietnam to deliver mail, 
high priority parts, and personnel to the scheduled delivery 
points.  On return route, the bodies were loaded and secured 
in the aircraft.  He then supervised the removal of the 
bodies from the plane at the base.  He reported that bodies 
were sometimes stacked from the floor to the ceiling of the 
aircraft.  This represented 9 bodies.  He was horrified to 
observe thousands of bodies on the ramp after unloading.  On 
one occasion, he became enraged when he saw an airman throw 
the bodies off the plane to the ground.  The veteran pushed 
him away because he perceived the airman's behavior as 
callous and disrespectful to the memories of the dead 
servicemen.  The veteran reported recurrent and intrusive 
recollection of these events 3 to 4 times per week.  He woke 
up in a sweat, dreaming about the pile of thousands of body 
bags on the tarmac.  He said that the body bags appeared in 
his dreams as a black mass.  The licensed social worker 
diagnosed PTSD based on the veteran's history of events.  

Post service treatment records from the Naval Medical Center 
in San Diego, California, show complaints of flashbacks 
pertaining to Vietnam in 1998.  A diagnosis of PTSD was 
provided.  It is noted that the veteran said that he was a 
Navy pilot at this time.  

VA treatment records dated from 2000 through 2003 reflect 
psychiatric diagnoses to include PTSD.  A private physician's 
statement, submitted in March 2003, reflects a diagnosis of 
PTSD based on the veteran's history of events.  

In June 2003, the Department of the Army, U.S. Armed Service 
Center for Unit Records Research (USASCURR), noted that they 
were unable to verify that the veteran handled personnel 
casualties.  Enclosed was the 1965 history of the Fleet 
Tactical Support Squadron Twenty-One Detachment, Japan (VR-
21), which described various activities for the squadron 
including delivering mail, cargo, equipment, and personnel 
between fleet and shore bases.  There was no documentation 
that the squadron transported casualties.  

The undersigned has conducted an informal Internet search of 
this outfit.  Information located included the notation that 
not many records were written for these units.  There was 
also information that the planes were altered to carry 
wounded during this time.

Analysis

For the veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 at 54 (1990).  
While the incidents reported by veteran involving the 
transporting of casualties have not been verified by service 
documents, his description of this period of time during his 
active service is deemed credible based upon the service 
personnel records identifying him as being in Japan in 1964 
and 1966, and the fact that he has always maintained that he 
served with the VR-21 Detachment.  Moreover, as noted, an 
informal Internet search has indicated that the planes were 
converted to carry wounded, and it is not much of a stretch 
to conclude that deceased bodies may have been carried on 
these flights.  Further, indications on the Internet suggest 
that there was not much in the way of detailed histories kept 
on these planes.  The reports by the veteran are deemed 
consistent with the nature and circumstances of his service.

Based upon the military history reported in the letter from 
the USASCURR, the Board finds the veteran's statements 
credible and supported by independent evidence.  This, 
combined with the VA reports of records which reflect 
diagnosis of PTSD related to the incidents as reported by the 
veteran as the basis for his PTSD.  

Based upon the above and resolving reasonable doubt in the 
veteran's favor, service connection is warranted for PTSD.  




ORDER

Service connection for PTSD is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


